



COURT OF APPEAL FOR ONTARIO

CITATION: Assaf v. Bosada, 2015 ONCA 601

DATE: 20150904

DOCKET: C60055

Cronk, Lauwers and van Rensburg JJ.A.

BETWEEN

Vivian Assaf

Appellant

and

Edward Bosada, Richard Bosada, Naomi Tsuji
    (Estate Trustee

without a Will of the Estate of Robert
    Bosada, Deceased),

All as Estate Trustees of the Estate of
    Taffy Bosado, Deceased,

and the Estate of Lottie Bosada, deceased
    and in their personal capacities;

and Gloria Haddad and Joan Kouri

Respondents

Richard Park and Daniel Barna, as agents for the
    appellant

Leonard Max, Q.C., for the respondents

Heard: September 3, 2015

On appeal from the order of Justice Charles T. Hackland of
    the Superior Court of Justice, dated January 23, 2015.

APPEAL BOOK ENDORSEMENT

[1]

At the outset of this appeal, the respondents brought a motion seeking
    to dismiss or stay the appeal on the basis that William Assaf, allegedly the
    real appellant/litigant, is a declared vexatious litigant pursuant to the order
    of E. Morgan J. of the Superior Court of Justice, dated March 6, 2013.

[2]

Regardless of the identity of the true appellant/litigant, Mr. Barna,
    agent for the appellant, was unable to advance any justification for the
    continued retention in court of the funds at issue.  Indeed, he acknowledged
    during oral argument that the female beneficiaries  Gloria Haddad and Joan
    Kouri  should receive their respective shares of the funds in question.

[3]

No action has been taken to advance the underlying application for more
    than 10 years.  The beneficiaries are now elderly and no viable ground of
    appeal has been advanced by the named appellant warranting appellate
    interference with the order of Hackland J. dated January 23, 2015.

[4]

In these circumstances, any irregularity regarding the status of the
    appellant aside, the appeal is devoid of any merit and it is dismissed.  The
    respondents are entitled to their costs of the appeal, fixed in the amount of
    $8,000, inclusive of disbursements and applicable taxes, payable by the named
    appellant.


